 


109 HJ 4 IH: Proposing an amendment to the Constitution of the United States with respect to the right to life.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 4 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Emerson introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States with respect to the right to life. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid only when ratified by the legislatures of three-fourths of the several States within seven years after the date of final passage of this joint resolution:  
 — 
1.With respect to the right to life, the word person as used in this article and in the fifth and fourteenth articles of amendment applies to all human beings irrespective of age, health, function, or condition of dependency, including their unborn offspring at every state of their biological development. 
2.No unborn person shall be deprived of life by any person: Provided, however, That nothing in this article shall prohibit a law permitting only those medical procedures required to prevent the death of the mother of an unborn person: Provided further, That nothing in this article shall limit the liberty of a mother with respect to the unborn offspring of the mother conceived as a result of rape or incest. 
3.The Congress and the several States shall have power to enforce this article by appropriate legislation . 
 
